Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                             Case No. 1:20-23564-MGC-JG

   DAVID WILLIAMS, CAROLL ANGLADE,
   THOMAS MATTHEWS, MARTIZA
   ANGELES, and HOWARD CLARK,
   individually and on behalf of all others
   similarly situated,

                         Plaintiffs,

   vs.

   RECKITT BENCKISER LLC and
   RB HEALTH (US) LLC,

                         Defendants.

                                               /

                       PLAINTIFFS’ UNOPPOSED MOTION
         FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND
                   CERTIFICATION OF THE SETTLEMENT CLASS
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 2 of 19




          Plaintiffs David Williams, Caroll Anglade, Thomas Matthews, Maritza Angeles, and
   Howard Clark (“Plaintiffs”), on behalf of themselves and on behalf of all those similarly
   situated, hereby move unopposed for entry of an order granting preliminary approval of the
   nationwide class action settlement as set forth in the parties’ Settlement Agreement and
   Release, certifying a nationwide class for settlement purposes, and providing for issuance of
   notice to Class Members.
                                        INTRODUCTION
          Plaintiffs and Defendants Reckitt Benckiser LLC and RB Health (US) LLC
   (“Defendants”) (collectively the “Parties”) have negotiated a global nationwide settlement
   that provides significant and substantial monetary and injunctive relief to purchasers of
   Neuriva.1 Plaintiffs allege that Defendants have falsely advertised and marketed Neuriva
   throughout the United States as clinically and scientifically proven to improve brain
   performance. Defendants deny all such allegations, but have agreed to globally resolve this
   matter, instead of continuing to litigate all pending and future putative class action matters
   across the country. Over a period of months and under the careful supervision of the respected
   mediator Jill Sperber, the Parties conducted extensive, arm’s length negotiations, including
   two mediation sessions, which resulted in the executed Settlement Agreement and Release
   (attached as Exhibit 1) (“Settlement Agreement”) and agreed upon the form of proposed
   Notice to Class Members.2 In support of this Motion, Plaintiffs also attach as Exhibit 2 the
   Declaration of Daniel K. Bryson, which details the undersigned counsel’s experience in
   complex class action litigation, the history of this case, and the settlement process.
          Under the Settlement Agreement, Defendants have agreed to offer substantial
   monetary benefits to Settlement Class Members, as well as to important, stipulated injunctive
   relief (as set forth below). Notice of this Settlement Agreement will be disseminated to Class
   Members via, among other methods, (i) sophisticated internet notice, and (ii) establishment
   of a settlement website.




   1
     “Neuriva” means Neuriva Original (all sizes), Neuriva Plus (all sizes), and Neuriva De-
   Stress (all sizes) sold in the United States.
   2
     Unless otherwise noted, all capitalized terms used herein have the same definition as that
   provided in the Settlement Agreement.
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 3 of 19




          Undersigned counsel were well positioned to evaluate and negotiate this settlement,
   as they have years of experience litigating complex class action cases, including against
   supplement manufacturers. Plaintiffs’ counsel investigated their claims and allegations
   through an extensive pre-suit investigation, including through research into Defendants’
   corporations, the development of Neuriva and its ingredients, and third party corporations
   who created and sold Neuriva’s key ingredients to Defendants. The undersigned counsel also
   undertook an extensive review and analysis of scientific and clinical studies relating to
   Neuriva’s ingredients and its marketing claims, which was assisted by several eminently
   qualified experts. Despite that work, Plaintiffs and the Class faced significant hurdles in
   litigating their claims to a successful adversarial resolution. Given the immediate and
   substantial benefits the Settlement Agreement will provide to the Class, there can be little
   question that the terms of the proposed Settlement Agreement are at least “fair, reasonable,
   and adequate” and should receive the Court’s preliminary approval, so that the Class can be
   informed and be heard as to their opinions of the Settlement Agreement at the Final Fairness
   Hearing.

                     FACTUAL AND PROCEDURAL BACKGROUND

          1.     The Litigation and Mediation
          Plaintiffs Williams and Anglade initiated this Action by filing a Class Action
   Complaint on August 26, 2020. Plaintiffs Williams and Anglade’s action was preceded by
   Plaintiff Matthews’ Class Action Complaint filed in the United States District Court for the
   Eastern District of California on June 19, 2020. Plaintiff Angeles’ filed her Class Action
   Complaint on September 2, 2020, in the Southern District of New York. Plaintiff Howard
   sent a pre-suit demand letter challenging Neuriva’s marketing representations to Defendants
   in May 2020, but had not filed an action at that time.
          Defendants moved to dismiss the Matthews and Williams actions, and Defendants
   moved to transfer the Williams action to the Eastern District of California, where Matthews
   was pending, under the so-called “first-filed” rule. The Williams plaintiffs opposed
   Defendants’ transfer motion, and both the Matthews and Williams plaintiffs amended their
   complaints. Defendants subsequently moved to dismiss the Matthews and Williams amended



                                                 3
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 4 of 19




   complaints. Defendants’ deadline to respond to the Angeles case had not run by the time the
   parties pursued mediation.
            Through the fall and winter of 2020, counsel for the Parties, including counsel on
   behalf of Plaintiffs from all Neuriva Actions, participated in multiple all-day mediation
   sessions with Jill Sperber, Esq. from Judicate West. These mediations took place on October
   2 and November 30, 2020. Before, during, and after the mediation the Parties engaged in a
   series of discussions, with and without Ms. Sperber, regarding a settlement of the Neuriva
   Actions, which were at all times arm’s-length negotiations. The result was the Settlement
   before this Court for preliminary approval. Ms. Sperber has reviewed the material terms of
   this Settlement and agrees that it is a fair, reasonable, and adequate solution for the Settlement
   Class.
            2.     The Settlement Agreement and its Terms

                   A.     The Proposed Class
            The Settlement Agreement provides primarily two kinds of relief to all individuals who
   purchased one or more Neuriva Products for personal consumption and not resale, within the
   United States, from January 1, 2019 through the date of Preliminary Approval. First, the
   Settlement Agreement provides Monetary Relief of $8,000,000.00. Second, the Settlement
   Agreement provides Injunctive Relief in the form of substantial changes to Neuriva’s label
   and marketing. It is estimated that there are approximately thousands of potential class
   members.
                   B.     Monetary and Injunctive Relief

            The Defendants shall offer up to $8,000,000 in monetary relief to Settlement Class
   Members, exclusive of administrative costs, attorneys’ fees and expenses, and awarded service
   awards, for purchases of Neuriva Products to be distributed depending on whether a
   Settlement Class Member has proof of purchase. The Defendants agree to pay to all
   Settlement Class Members with Proof of Purchase up to thirty-two dollars and fifty cents
   ($32.50) per Valid Claim, and Settlement Class Members may make up to two (2) Claims for
   a maximum of sixty-five dollars ($65.00). Settlement Class Member’s may not receive more
   than the amount reflected on their Proof of Purchase.




                                                   4
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 5 of 19




            For those without proof of purchase, the Defendants agree to pay Settlement Class
   Members five dollars ($5.00) per Claim, and Settlement Class Members may make up to four
   (4) Claims for a maximum of twenty dollars ($20.00). Every Settlement Class Member (or
   Household with a Settlement Class Member) has the right to submit a claim for monetary
   relief. Defendants agreed to pay up to $8,000,000 for Claims, and should the amount in Valid
   Claims exceed $8,000,000, the monetary benefit will be reduced on a pro rata basis.
            In addition to monetary relief, the Parties also agreed to substantial injunctive relief.
   Defendants agreed to change all references from “Clinically Proven” and “Science Proved”
   on a Neuriva Product label and ancillary marketing to “Clinically Tested” and “Science
   Tested” or other similar language, such as referencing what clinical or scientific studies have
   “shown”. Changes to the label shall be substantially similar to those depicted in Exhibit E to
   the Settlement Agreement. The labeling and marketing changes will take place six months
   after a Final Approval Order and Judgment is entered and remain in effect for two years.
   Defendants may present competent and reliable scientific evidence to Plaintiffs’ Counsel
   substantiating a representation Defendants desire to add to the Neuriva Products’ labeling or
   marketing, and Plaintiffs’ Counsel will either accept or challenge such proposed
   representation within 180 days. The Parties agree that the Court shall retain jurisdiction to
   enforce such injunctive relief, if necessary.
                   C.     Release of Claims against Defendants
            In exchange for the settlement relief, members of the Settlement Class will release the
   Settling Defendants from all claims as outlined in the Settlement Agreement.
                   D.     Class Notice
            The Notice Plan provides Settlement Class Members the best notice that is practicable
   under the circumstances, satisfying the requirements of Fed. R. Civ. P. 23(c)(2)(b), and due
   process. Class Members will receive notice of the Settlement Agreement in the manner
   recommended by the proposed Settlement Administrator, attached as Exhibit 3, assuming the
   form is approved by the Court. The manner of notice will include, but not be limited to, (i)
   internet notice, and (ii) establishment of a settlement website (the “Settlement Website”). The
   internet notice will include direct links to the Settlement Website3 to encourage an easy-to-


   3
       The Settlement Website shall be www.RBsettlement.com.



                                                    5
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 6 of 19




   follow claims process. The Settlement Website will inform the Class Members of the
   Settlement Agreement and allow them to file a claim electronically. Moreover, a long form
   notice, in substantially the same form attached to the Settlement Agreement as Exhibit B,
   shall be published on the Settlement Website.
           Among other things, the Class Notice provides a description of the nature of the
    Action and the proposed Settlement, including information on the definition of the
    Settlement Class, how the proposed Settlement would provide relief to Settlement Class
    Members, what claims are released under the proposed Settlement, and other relevant
    information. The Class Notice informs Settlement Class Members of the time, date, and
    place set by the Court for the Fairness hearing where the Court will determine whether the
    Settlement Agreement should receive final approval as fair and adequate, whether the
    certification of the Settlement Class should be re-affirmed, whether incentive awards should
    be issued and in what amount, whether the attorneys’ fees and expenses should be awarded
    to Class Counsel and in what amounts, and whether the Final Order and Judgment should
    be entered.
          Class Members may opt out of the Settlement Agreement by sending a request for
   exclusion to the Claims Administrator, who will communicate requests for exclusion to Class
   Counsel, who will in turn report to the Court. Defendants shall bear all of the costs and
   expenses in administrating the Settlement Agreement, including the hiring of a Claims
   Administrator, providing class notice, publishing the notice, and providing the claim forms.
          The Parties have designated Angeion Group to serve as the Settlement Administrator,
   subject to Court approval. The Settlement Administrator will be responsible for, among other
   things, (a) initiating and monitoring the Notice Plan; (b) establishing a post office box and a
   dedicated email address for receiving claims, requests for exclusions, objections, and other
   correspondence; (c) establishing a Settlement Website that will not only contain important
   documents and information on how to file a claim, but also the means by which Settlement
   Class Members can electronically file claims; (d) forwarding inquiries to Class Counsel for a
   response, if warranted; (e) reviewing Claims in accordance with the Settlement Agreement;
   (f) otherwise implementing and/or assisting with the Claims review protocols agreed to by
   the Parties and set forth in the Settlement Agreement; and (g) processing payments on timely
   Valid Claims in accordance with the Settlement Agreement. If approved, the Settlement



                                                   6
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 7 of 19




   Administrator will commence the Notice Plan within twenty-one (21) days after entry of an
   order preliminarily approving the settlement.
                  E.     Claims Process
          To obtain relief from Defendant, Class Members will be required to submit a simple
   claim form (in the form, if approved, attached to the Settlement Agreement as Exhibit A)
   electronically via the Settlement Website or by mail. The claims will be reviewed by the
   Claims Administrator, who will confirm whether those who timely file a claim are members
   of the Class, submitted valid claim forms, and, if applicable, presented Proof of Purchase.
   Defendants shall fund the total amount to be paid to eligible Settlement Class Members within
   thirty (30) days after the Class Action Settlement Administrator determines the total amount
   to be paid to eligible claimants. The Class Action Settlement Administrator shall then pay all
   eligible claimants within thirty (30) days after Defendants deposits the funds to be paid.
                  F.     Class Counsel Fees and Expenses and Incentive Awards
          At the time of final approval, Class Counsel will make an application for an award of
   attorneys’ fees and expenses in the amount not to exceed two million nine hundred thousand
   dollars ($2,900,000.00). Additionally, Plaintiffs will make an application at that time for an
   incentive award not to exceed $2,000 each to Class Representatives David Williams, Caroll
   Anglade, Thomas Matthews, Maritza Angeles, and Howard Clark for taking on the risks of
   litigation, and for Settlement of their individual claims as a Settlement Class Member in this
   Action.4


                                        LEGAL ARGUMENT
          1.   PRELIMINARY APPROVAL IS WARRANTED
          To implement a Settlement Agreement in a class action, the Federal Rules of Civil
   Procedure require that there first be notice to the Settlement Class, a fairness hearing, and this
   Court’s final approval. Settlement “has special importance in class actions with their notable
   uncertainty, difficulties of proof, and length. Settlements of complex cases contribute greatly
   to the efficient utilization of scarce judicial resources, and achieve the speedy resolution of

   4
    Plaintiffs are aware of the Eleventh Circuit’s decision in Johnson v. NPAS Sols., LLC, 2020
   WL 5553312 (11th Cir. Sept. 17, 2020), and will be prepared to address the decision in their
   application for incentive awards.



                                                   7
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 8 of 19




   justice[.]” Turner v. Gen. Elec. Co., No. 2:05-CV-186-FTM-99DNF, 2006 WL 2620275, at *2
   (M.D. Fla. Sept. 13, 2006). For these reasons, “[p]ublic policy strongly favors the pretrial
   settlement of class action lawsuits.” In re U.S. Oil & Gas Litig., 967 F.2d 489, 493 (11th
   Cir.1992).
          “Approval of a class-action settlement is a two-step process.” Fresco v. Auto Data Direct,
   Inc., No. 03-cv-61063, 2007 WL 2330895, at *4 (S.D. Fla. May 14, 2007). Preliminary
   approval is the first step, requiring the Court to “make a preliminary determination on the
   fairness, reasonableness, and adequacy of the settlement terms.” Id. (citation omitted). In the
   second step, after notice to the class and time and opportunity for absent class members to
   object or otherwise be heard, the court considers whether to grant final approval of the
   settlement as fair and reasonable. See id.
          The standard for preliminary approval of a class action settlement is not high — a
   proposed settlement will be preliminarily approved if it falls “within the range of possible
   approval” or, otherwise stated, if there is “probable cause” to notify the class of the proposed
   settlement and “to hold a full-scale hearing on its fairness[.]” In re Mid-Atl. Toyota Antitrust
   Litig., 564 F. Supp. 1379, 1384 (D. Md. 1983) (quoting Manual for Complex Litigation
   (“MCL”) § 1.46 at 62, 64–65 (5th ed. 1982)). “Preliminary approval is appropriate where
   the proposed settlement is the result of the parties’ good faith negotiations, there are no
   obvious deficiencies, and the settlement falls within the range of reason.” In re Checking
   Account Overdraft Litig., 275 F.R.D. 654, 661 (S.D. Fla. 2011).
          Here, the proposed Settlement Agreement is the product of arm’s-length negotiations
   before an experienced and respected mediator, and by counsel with significant experience in
   complex class action litigation. Further, the proposed Settlement Agreement carries no
   “obvious deficiencies,” and falls well within the range of reason. The Court should therefore
   grant preliminary approval.
                  A.     The Settlement Agreement is the Product of Good Faith, Informed,
                         and Arm’s-Length Negotiations among Experienced Counsel.
          At the preliminary approval stage, courts consider whether the proposed settlement
   appears to be “the result of informed, good-faith, arms’-length negotiation between the parties
   and their capable and experienced counsel’ and not ‘the result of collusion[.]’” In re Checking
   Account Overdraft Litig., 830 F. Supp. 2d 1330, 1340 (S.D. Fla. 2011). Courts presume good




                                                  8
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 9 of 19




   faith in the negotiating process. See Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th
   Cir. 1992) (“Absent evidence of fraud or collusion, such settlements are not to be trifled
   with.”); MCL (Third) § 30.42 (“a presumption of fairness, adequacy and reasonableness may
   attach to a class settlement reached in arms- length negotiations between experienced, capable
   counsel”).
          Plaintiffs were well-informed prior to agreeing to settle their cases. Plaintiffs engaged
   in an extensive pre-suit investigation. Plaintiffs’ counsel performed extensive research into
   Defendant corporations, the development of Neuriva and its ingredients, and third party
   corporations who created and sold Neuriva’s key ingredients to Defendants. In addition,
   Plaintiffs’ counsel did a comprehensive investigation of all of Defendants’ very substantial
   marketing campaigns, which spanned numerous digital and social media platforms, print
   media, and television commercials. Plaintiffs’ counsel also collected, reviewed, and analyzed
   not only the scientific and clinical studies cited in Defendants’ marketing, but scores of other
   clinical and scientific studies relating to Neuriva’s ingredients and the falsity of its marketing
   claims. Before filing their complaints and during the litigation, Plaintiffs retained and
   regularly consulted with eminently qualified experts well-versed in neuroscience,
   pharmacology, physiology, and scientific test design to assist in Plaintiffs’ counsel’s
   investigation and prosecution of claims. Armed with the above investigative research and
   leaning on the considerable experience of Plaintiffs’ counsel in class litigation, Plaintiffs were
   well informed prior to entering into the Settlement Agreement.
          The Settlement Agreement is the product of significant give and take by the settling
   Parties and was negotiated at arm’s length. The parties engaged in substantial settlement
   negotiations for months, including both formal mediation sessions before mediator Jill
   Sperber and regular communications amongst counsel and Ms. Sperber. After negotiating the
   terms of an initial term sheet, the Parties then negotiated and executed the Settlement
   Agreement reflecting the final terms. Ms. Sperber has significant experience mediating
   complex commercial suits to resolution and her involvement weighs in favor of preliminary
   approval. See, e.g., In re WorldCom, Inc. ERISA Litig., 2004 WL 2338151, at *6 (S.D.N.Y. 2004)
   (presence of “respected and dedicated judicial officer presided over the lengthy discussions
   from which this settlement emerged[]” belied suggestion of collusion in negotiating process).




                                                   9
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 10 of 19




                  B.      The Settlement Agreement Provides Considerable Benefits to the
                          Class and Falls Squarely within the Range of Reasonableness.
          The terms negotiated by the Parties provide considerable monetary benefits and
   injunctive relief to the class and fall well within the range of possible approval.
          Courts routinely hold that settlements providing the class with a portion of the
   recovery sought in litigation are reasonable in light of the attendant risks of litigation. See, e.g.,
   Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 542–43 (approving recovery of $.20 per share
   where desired recovery was $3.50 a share and stating “the fact that a proposed settlement
   amounts to only a fraction of the possible recovery does not mean the settlement is unfair or
   inadequate”). “Moreover, when settlement assures immediate payment of substantial
   amounts to class members, even if it means sacrificing speculative payment of a hypothetically
   larger amount years down the road, settlement is reasonable [when weighing the benefits of
   the settlement against the risks associated with proceeding in the litigation].” Johnson v.
   Brennan, No. 10-cv-4712, 2011 WL 4357376 (S.D.N.Y. Sept. 16, 2011) (internal quotation
   marks omitted).
          Plaintiffs and the proposed class faced significant hurdles in litigating their claims to
   trial and ultimate resolution, and the possible appeals of any of the Court rulings. Each Class
   Member now, however, stands to recover direct monetary and injunctive relief as a result of
   the Settlement Agreement. For Settlement Class Members who have Proof of Purchase, the
   monetary benefits can claim up to $32.50 per purchase up to $65, while those without Proof
   of Purchase can claim up to $20. Further, Plaintiffs secured significant changes in Defendants’
   labeling and marketing that go to the heart of Plaintiffs’ case: that Neuriva is not clinically or
   scientifically proven to improve brain performance. Accordingly, the negotiated monetary
   recovery and injunctive relief falls well within the range of reasonableness.
                  C.      The Settlement Agreement Saves the Class from Considerable
                          Litigation Hurdles.
          Any evaluation of the benefits of settlement must be tempered by the recognition that
   any compromise involves concessions by all settling parties. Indeed, “the very essence of a
   settlement is compromise, a yielding of absolutes and an abandoning of highest hopes.”
   Officers for Civil Justice v. Civil Serv. Comm’n, 688 F.2d 615, 624 (9th Cir. 1982) (internal
   quotation marks omitted). At bottom, had litigation continued, Plaintiffs and Class Members
   would have faced the risk of not prevailing on their claims.



                                                    10
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 11 of 19




          The proposed settlement saves Plaintiffs and the proposed Class from facing these
   substantial obstacles and eliminates the significant risk that they would recover nothing at all
   after several more years of litigation.
                  D.      Counsel Believes the Settlement Agreement is Reasonable and in the
                          Best Interest of the Settlement Class.

          Finally, significant weight should be attributed to the belief of experienced counsel that
   the negotiated settlement is in the best interest of the class. See, e.g., In re Coordinated Pretrial
   Proceedings in Antibiotic Antitrust Actions, 410 F. Supp. 659, 666 (D. Minn. 1974) (the
   recommendation of experienced counsel is entitled to great weight). Plaintiffs’ counsel here
   have litigated numerous class actions in state and federal courts and fully support the
   Settlement Agreement. Copies of Class Counsel’s Resumes are attached to the Declaration of
   Daniel K. Bryson (Exhibit 2). Based on this experience, the substantial information learned
   in the course of the litigation, and decades of experience litigating consumer class action
   lawsuits, it is Plaintiffs’ counsel’s informed opinion that the Settlement Agreement is fair,
   reasonable, adequate, and in the best interests of the Class.
          2.   THE COURT SHOULD CERTIFY THE PROPOSED SETTLEMENT
               CLASS.

          The Settlement Class here meets the requirements of numerosity, commonality,
   typicality and adequacy of representation required by Rule 23(a) of the Federal Rules of Civil
   Procedure, as well as the requirements of Rule 23(b)(3) and 23(b)(2).
               A. The Settlement Class Meets the Four Requirements of Rule 23(a).
          Rule 23(a) sets forth four prerequisites for class certification: numerosity,
   commonality, typicality, and adequacy of representation. See Cheney v. Cyberguard Corp., 213
   F.R.D. 484,489 (S.D. Fla. 2003); see also Fed. R. Civ. P. 23(a). The policies underlying the
   class action rule dictate that Rule 23(a) should be liberally construed. See Walco Invs., Inc. v.
   Thenen, 168 F.R.D. 315, 323 (S.D. Fla. 1996). Plaintiff satisfies all four requirements as set
   forth below.
          “It is well established that [a] class may be certified solely for purposes of settlement
   [if] a settlement is reached before a litigated determination of the class certification issue.” In
   re Checking Account Overdraft Litig., 275 F.R.D. at 659 (internal quotations omitted; brackets in
   original). “In deciding whether to provisionally certify a settlement class, a court must



                                                    11
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 12 of 19




   consider the same factors that it would consider in connection with a proposed litigation
   class[,]” save manageability, “since the settlement, if approved, would obviate the need for a
   trial.” Id. However, “[t]he standards of Rule 23 for class certification are more easily met in
   the context of settlement than in the context of contested litigation.” Horton v. Metro. Life Ins.
   Co., No. 93-1849-CIV-T-23A, 1994 U.S. Dist. LEXIS 21395, at *15 (M.D. Fla. Oct. 25, 1994).
                       i.    The Settlement Class is Sufficiently Numerous.
            Rule 23(a)(1) requires Plaintiffs to show that the proposed class is so numerous that
    joinder of all members would be impracticable. See, e.g., Jones v. Firestone Tire & Rubber Co.,
    Inc., 977 F.2d 527, 534 (11th Cir. 1992) (citations omitted). Impracticability depends on the
    facts of each case. See General Tel. Co. v. EEOC, 446 U.S. 318, 330 (1980) (The “numerosity
    requirement requires examination of the specific facts of each case and imposes no absolute
    limitations.”). Here, the number of class members is in the thousands. See Kilgo v. Bowman
    Trans., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity satisfied where plaintiffs identified at least 31
    class members “from a wide geographical area”). Accordingly, the Settlement Class is sufficiently
    numerous under Rule 21(a)(1).
                       ii.   There Are Questions of Law and Fact Common to All Class
                             Members.
          Rule 23(a)(2) requires class action plaintiffs to identify questions of law or fact
   common to the proposed class. See Fed. R. Civ. P. 23(a)(2). “The threshold for commonality
   is not high.” Cheney, 213 F.R.D. at 490. Commonality requires a showing that the class
   members’ claims “depend on a common contention” and that the class members have
   “suffered the same injury.” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011). “[F]or
   purposes of Rule 23(a)(2), even a single [common] question will do[,]” id. at 2556 (brackets in
   original), and “where a common scheme of conduct has been alleged, the commonality
   requirement should be satisfied.” Checking Overdraft, 2011 WL 3158998, at *4.
          Plaintiffs’ claims here depend on the common contention that Defendants deceptively
   labeled, packaged, and marketed Neuriva. All members of the putative class were allegedly
   injured in the same manner: they were deceived by Defendants’ conduct, and they allegedly
   paid for Neuriva based on that deception.




                                                      12
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 13 of 19




          While only one question of law or fact is required to establish commonality, several
   common questions capable of class-wide resolution—or that would “generate common
   answers”—arise from Plaintiffs’ allegations (which Defendants deny), including:
                     a. Whether Defendants’ labeling, packaging, and marketing of
                        Neuriva is deceptive;
                     b. Whether Defendants engaged in unfair and deceptive trade practices
                        when labeling, packaging, and marketing Neuriva; and
                     c. Whether Defendants were unjustly enriched as a result of its
                        deceptive conduct.
          These common questions are capable of class-wide resolution. See Williams, 2012 WL
   566067, at *5 (finding commonality where “all members of the proposed class were injured
   in the same manner”).
                     iii. Plaintiffs’ Claims are Typical of Those of the Class.
           Rule 23(a)(3) requires Plaintiffs to demonstrate that their claims are typical of those
    held by the proposed class. See Fed. R. Civ. P. 23(a)(3). “[S]ubsection (a)(3) [of Rule 23]
    primarily directs the district court to focus on whether named representatives’ claims have
    the same essential characteristics as the claims of the class at large.” Appleyard v. Wallace, 754
    F.2d 955, 958 (11th Cir. 1985) (citations omitted). “The commonality and typicality
    requirements of Rule 23(a) tend to merge.” Campos, 188 F.R.D. at 659. The typicality
    requirement, like commonality, is not demanding. In re Disposable Contact Lens Antitrust Litig.,
    170 F.R.D. 524, 532 (M.D. Fla. 1996). “Any atypicality or conflict between the named
    Plaintiff’s claims and those of the class must be clear and must be such that the interests of
    the class are placed in significant jeopardy.” Cheney, 213 F.R.D. at 491.
          Plaintiffs’ claims arise from the same alleged course of conduct and are based on the
   same legal theories as those brought on behalf of the proposed class. For example, the alleged
   deception to which each of the class representatives was exposed was no different than the
   alleged deception to which all of the Class Members allegedly were exposed. Because
   Plaintiffs’ claims are based on alleged injuries caused by conduct allegedly affecting the class
   as a whole, their claims easily satisfy the typicality requirement. See, e.g., Williams, 2012 WL
   566067, at *6 (holding that the named plaintiffs were typical of the class where they were
   charged and paid an inflated price based upon the same alleged deceptive conduct).




                                                   13
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 14 of 19




          Moreover, Plaintiffs’ claims are based on the same legal theories of the violation of
   state consumer protection laws and unjust enrichment. This identity of claims and legal theories
   between Plaintiffs and the class satisfies the typicality requirement set forth in Rule 23(a)(3).
                       iv. Plaintiffs will Fairly and Adequately Represent the Interests of the
                           Class.
          To satisfy Rule 23(a)(4), the representative parties must “fairly and adequately
   represent the interests of the class.” Fed. R. Civ. P. 23(a)(4). This requirement is satisfied
   when the class representatives have (1) no interests antagonistic to the rest of the class and (2)
   counsel who are “qualified, experienced, and generally able to conduct the proposed
   litigation.” Cheney, 213 F.R.D. at 495. “Adequate representation is presumed in the absence
   of contrary evidence.” Association for Disabled Ams., Inc. v. Amoco Oil Co., 211 F.R.D. 457, 464
   (S.D. Fla. 2002).
            “[T]he single most important factor considered by the courts in determining the
    quality of the representative’s ability and willingness to advocate the cause of the class has
    been the caliber of the plaintiff’s attorney.” 1 Newberg on Class Actions 3d (1992) § 3.24 at
    3-133 n. 353; see also Griffin v. Carlin, 755 F. 2d 1516, 1533 (11th Cir. 1985) (inquiry as to
    adequacy of plaintiffs “involves questions of whether plaintiffs’ counsel are qualified,
    experienced, and generally able to conduct the proposed litigation, and of whether plaintiffs
    have interests antagonistic to those of the rest of the class.”). Adequacy of representation is
    usually presumed in the absence of evidence to the contrary. Access Now, Inc. v. AHM CGH,
    Inc., 2000 U.S. Dist. LEXIS 14788 (S.D. Fla. 2000) (citation omitted).
           The attorneys who seek to represent the Class in this case are highly qualified to serve
    as class counsel, have served as lead and co-lead counsel in some of the largest class actions in
    the country, and are well respected in the communities that they serve. Copies of the firm
    resumes are attached to Exhibit 2, the Declaration of Daniel K. Bryson. The firms
    representing Plaintiffs have overseen the extensive pre-suit investigation and overall
    litigation strategy that resulted in an expeditious, class-wide resolution that is far preferable
    to years of uncertain litigation. Class Counsel have and will continue to vigorously represent
    the Plaintiffs and Settlement Class Members.
          Plaintiffs in this action also do not have interests that are antagonistic to those held by
   the rest of the class. There has been no evidence that would in any way show that Plaintiffs




                                                  14
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 15 of 19




   do not have the same interests as the other class members or are in any way antagonistic to
   the class. Plaintiffs sued Defendants to expose the falsity of Neuriva’s brain improvement
   allegations not only on their behalf but for those who are a part of the now-Settlement Class.
   Thus, Plaintiffs have satisfied Rule 23(a)(4)’s adequacy requirement.
          3.      The Settlement Class Meets the Requirements of Rules 23(b)(3) and (b)(2)
          In addition to meeting the four requirements of Rule 23(a), a plaintiff seeking class
   certification must satisfy one of the subsections of Rule 23(b). Plaintiffs here seek certification
   under Rules 23(b)(3) and 23(b)(2).
                  A.     Rule 23(b)(3)
          Certification is appropriate under Rule 23(b)(3) if (1) common questions of law or fact
   predominate over those affecting only individual class members and (2) class treatment is
   superior to other adjudication methods. See Fed. R. Civ. P. 23(b)(3). The latter question
   implicates manageability concerns, which do not bear on certification of a settlement class.
   See Checking Account Overdraft Litig., 275 F.R.D. at 659.
          For common questions of law or fact to predominate over individualized questions,
   “the issues in the class action that are subject to generalized proof, and [are] thus applicable
   to the class as a whole, must predominate over those issues that are subject only to
   individualized proof.” Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. at 694. “Common
   questions need only predominate; they need not be dispositive of the litigation.” Id. “When
   common questions present a significant aspect of the case and they can be resolved for all
   members of the class in a single adjudication, there is clear justification for handling the
   dispute on a representative rather than on an individual basis.” Checking Overdraft Litig., 2011
   WL 3158998, at *7.
         Here, “irrespective of the individual issues which may arise, the focus of the litigation
   concerns the alleged common course of unfair conduct embodied in [Defendants’] scheme
   to” allegedly deceptively sell and market Neuriva. Id. Proof of Defendants’ alleged scheme to
   deceive a reasonable consumer may be substantiated by common evidence that would remain
   the same regardless of class size or composition. Common issues would predominate over
   any individual issue that might arise.
          Moreover, a comprehensive resolution of the Settlement Class members’ claims in this
   action would be far superior to litigating each of their claims separately. “Since the damage



                                                   15
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 16 of 19




   amounts allegedly owed to each individual [consumer] are relatively low— especially as
   compared to the costs of prosecuting [these] types of claims . . . the economic reality is that
   many of the class members would never be able to prosecute their claims through individual
   lawsuits.” Williams, 280 F.R.D. at 675. Even if the class members were able individually to
   prosecute their claims, “[s]eparate actions by each of the class members would be repetitive,
   wasteful, and an extraordinary burden on the courts.” Kennedy v. Tallant, 710 F.2d 711, 718
   (11th Cir. 1983).
          Here, Plaintiffs satisfy the predominance requirement because liability questions
   common to all Settlement Class Members substantially outweigh any possible issues that are
   individual to each Settlement Class Member. The predominant issues raised by Plaintiffs and
   the Settlement Class are all susceptible to common proof. The common proof includes the
   allegedly deceptive conduct in labeling, packaging, and marketing of Neuriva. Neuriva’s
   pervasive marketing claims persistently alleged that the supplement was “clinically proven”
   and proven by science to such a degree of uniformity that it predominates any individual
   issue. Furthermore, resolution of thousands of claims in one action is far superior to
   individual lawsuits, because it promotes consistency and efficiency of adjudication. See Fed.
   R. Civ. P. 23(b)(3). Accordingly, the Court should certify the proposed class for purposes of
   achieving this Settlement Agreement.
                  B.     Rule 23(b)(2)
          Rule 23(b)(2) provides for class certification where “the party opposing the class has
   acted or refused to act on grounds that apply generally to the class, so that final injunctive
   relief or corresponding declaratory relief is appropriate respecting the class as a whole.” The
   term “generally applicable” has been interpreted to mean that the defendant “has acted in a
   consistent manner towards members of the class so that his actions may be viewed as part of
   a pattern of activity, or to establish a regulatory scheme, to all members.” Leszczynski v. Allianz
   Ins. Co., 176 F.R.D. 659, 673 (S.D. Fla. 1997) (internal citations omitted).
       Here, due to its use of uniform labels and packaging and the overarching theme of its
   marketing message that Neuriva is proven to improve brain performance, Defendants’
   allegedly engaged in a standard and uniform practice directed toward the Settlement Class as
   a whole. Therefore, certification under Rule 23(b)(2) for settlement purposes is appropriate.




                                                   16
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 17 of 19




          4.    THE COURT SHOULD APPOINT THE UNDERSIGNED FIRMS AS
                CLASS COUNSEL
          The Parties have named the undersigned firms as Class Counsel, Whitfield Bryson
   LLP; Greg Coleman Law, PC; Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor,
   PA; Barbat, Monsour, Suciu, & Tomina PLLC, Bursor & Fisher PA, and Shub Law Firm
   LLC. Undersigned counsel have significant experience in litigating complex commercial
   litigation including class actions. See supra. Because undersigned counsel are highly qualified
   and determined to represent the best interests of the Class, the Court should appoint them
   Class Counsel moving forward.
                                          CONCLUSION
          Plaintiffs respectfully request the Court enter an order certifying the proposed class for
   purposes of settlement, preliminarily approving the terms of the Settlement Agreement,
   directing that Notice be given to the Class Members in the forms submitted with the
   Settlement Agreement, and setting a final fairness hearing at least 100 days after entry of the
   order, in the form attached as Exhibit 4, or in such other form as the Court deems just and
   proper.
             Dated: February 8, 2021                   Respectfully submitted,

                                                       s/Jonathan B. Cohen
                                                       Jonathan B. Cohen (Fla. Bar No. 27620)
                                                       Rachel Soffin (Fla. Bar No. 18054)
                                                       GREG COLEMAN LAW PC
                                                       800 S. Gay Street, Suite 1100
                                                       Knoxville, TN 37929
                                                       T: (865) 247-0080/F: (865) 522-0049
                                                       jonathan@gregcolemanlaw.com
                                                       rachel@gregcolemanlaw.com

                                                       Daniel K. Bryson
                                                       (Admitted pro hac vice)
                                                       Martha A. Geer
                                                       (Admitted pro hac vice)
                                                       Patrick M. Wallace
                                                       (Admitted pro hac vice)
                                                       WHITFIELD BRYSON LLP
                                                       900 West Morgan Street
                                                       Raleigh, NC 27603
                                                       T: (919) 600-5000/F: (919) 600-5035



                                                 17
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 18 of 19




                                             dan@whitfieldbryson.com
                                             martha@whitfieldbryson.com
                                             pat@whitfieldbryson.com

                                             Matthew D. Schultz (Fla. Bar No. 640326)
                                             LEVIN, PAPANTONIO, THOMAS,
                                             MITCHELL, RAFFERTY &
                                             PROCTOR, PA
                                             316 S. Baylen St., Suite 600
                                             Pensacola, FL 32502
                                             T: (850) 435-7140/F: (850) 436-6140
                                             mschultz@levinlaw.com

                                             Nick Suciu
                                             (Admitted pro hac vice)
                                             BARBAT MANSOUR SUCIU &
                                             TOMINA PLLC
                                             6905 Telegraph Rd., Suite 115
                                             Bloomfield Hills, MI 48301
                                             T:(313) 303-3472
                                             nicksuciu@bmslawyers.com

                                             Jonathan Shub*
                                             Kevin Laukaitis*
                                             SHUB LAW FIRM LLC
                                             134 Kings Hwy E, 2nd Floor
                                             Haddonfield, NJ 08033
                                             T: (856) 772-7200
                                             jshub@shublawyers.com
                                             klaukaitis@shublawyers.com

                                             L. Timothy Fisher*
                                             Blair Reed*
                                             Sarah Westcot*
                                             BURSOR & FISHER, P.A.
                                             1990 North California Blvd, Ste. 940
                                             Walnut Creek, CA 94596
                                             T: (925) 300-4455
                                             ltfisher@bursor.com
                                             breed@bursor.com
                                             swestcot@bursor.com

                                             *Application pro hac vice submitted
                                             Attorneys for Plaintiffs and the Class




                                        18
Case 1:20-cv-23564-MGC Document 52 Entered on FLSD Docket 02/08/2021 Page 19 of 19




                                  CERTIFICATE OF SERVICE

          I hereby certify that on February 8, 2021, I caused the foregoing to be filed via the

   Court’s electronic filing system which will notify all counsel of record of the same.



                                               s/Jonathan B. Cohen
                                               Jonathan B. Cohen




                                                 19
